COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Richard M. Thomas v. The State of Texas

Appellate case number:   01-15-00558-CR

Trial court case number: 1411673

Trial court:             176th District Court of Harris County

         On February 18, 2016, this Court issued an order, abating the appeal and remanding to
the trial court for appointment of new counsel. On March 7, 2016, a supplemental clerk’s record
was filed, containing the trial court’s appointment of Deborah D. Summers.
        We reinstate the appeal on the active docket. Appellant’s brief is due 30 days from the
date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually


Date: March 15, 2016